DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/15/2022 has been entered.
3. 	Applicant's amendment and response received 09/15/2022, responding to the 06/29/2022 Office Action provided in the rejections of claims 1-17 and 19-21, wherein at least independent claims 1, 11and 21 have been amended.  Claims 1-17 and 19-21 remain pending in the application; which has been fully considered by the Examiner.

Response to Arguments 
4.	Applicant’s arguments with respect to newly amended independent claims 1, 11 and 21 and claims 2-10, 12-17, 19-20 on pages 6-8 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection- see Augustinos (Art newly made of record) as applied below, as they further teach such use.
Claim Rejections - 35 USC § 101
5.	Prior rejection is circumvented by claim amendments.
Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, 6-12, 14-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zang, US Patent No. 11,206,372 in view of  Logan et al., U.S. Patent No. 9,332,424 (hereinafter Logan) in view of Augustinos et al., U.S. 2010/0235517.
   In regards to claim 1, Zang teaches:
A method of use for a device management provisioning tool, the method comprising: performing, by the device management provisioning tool executing on a first device management server associated with a virtual meeting platform, a process to configure a device to operate on the virtual meeting platform, wherein performing the process comprises  (Fig. 11, Cloud service system, 20, Access management service module 22, internet 50, video conference device 10, electronic device 30) and (column 16, lines 45-52, see after the registration is successful, the user may log in to the software application so as to: configure the video conference device 10; check the status of the video conference device 10, such as the software and hardware version, the system configuration and the battery level; update the firmware of the video conference device 10; start a video conference; and start the screen sharing; view conference records; replay the stored conference videos or the like) (emphasis added).
assigning the device to an account associated with the virtual meeting platform (column 18, lines 25-38, see the video conference device may send a connection request to the access management service module 22 through the Internet 50. The connection request may include, but is not limited to, the user account, the unique identifier of the video conference device 10, the Media Access Control (MAC) address, the electronic certificate of the video conference device 10 and the like. The access management service module 22 may perform user authentication and device authentication on the connection request to ensure the authenticity of the account and the device. On the basis of this, the video conference device 10 and the cloud service system 20 may establish an encrypted data security signaling channel through a communication protocol).
receiving a message from the device (Fig. 11, see process arrow flow from electronic device 30, video conference device 10, gateway device 40, internet 50, communication request, cloud service system 20, Access management service module 22) and (column 11, lines 30-43, see the electronic device 30 may communicate with the video conference device 10 remotely via the cloud service system 20. In remote communication, the electronic device 30 and the video conference device 10 do not need to be on a same network. The electronic device 30 may send a control command to an access management service module of the cloud service system 20, and the command may be transmitted to the video conference device 10 through a secure signaling channel established between the video conference device 10 and the cloud service system 20, thereby enabling communication with the video conference device 10. It should be noted that this mode may also enable communication interactions between different video conference devices) (emphasis added).
the device comprises firmware that is incompatible with the virtual meeting platform and requires a firmware upgrade; building an application package, based on the message, to configure the device to operate on the virtual meeting platform (column 16, lines 45-52, see after the registration is successful, the user may log in to the software application so as to: configure the video conference device 10; check the status of the video conference device 10, such as the software and hardware version, the system configuration and the battery level; update the firmware of the video conference device 10; start a video conference; and start the screen sharing; view conference records; replay the stored conference videos or the like) (emphasis added).
Zang doesn’t explicitly teach:
determining, based on the message, 
However Logan teaches such use: (column 19, lines 12-14, see receiving a request for an update from the mobile device at a mobile device management platform), (column 20, lines 46-52, see the centralized device management server is configured to receive the request by receiving, from by the mobile device, using a client-initiated Firmware Over-the Air (FOTA) URL, device specific information comprising an Electronic Serial Number (ESN) or a mobile equipment identifier (MEID) of the mobile device), and (column 20, lines 46-55, see the centralized device management server is configured to determine the availability of the update package by looking up device capability based on an Electronic Serial Number (ESN) or mobile equipment identifier (MEID); and wherein the centralized device management server is further configured to determine the availability of the update package).  
transmitting the application package to the device to perform the firmware upgrade.
However Logan teaches such use: (column 5, lines 15-19, see the MDM solution 219 in the network 205 provides a centrally managed solution for all device management activities. The MDM incorporates an automatically populated set of device and subscriber registries. This provides for configuration and firmware upgrade without manual intervention) and (column 7, lines 30-38, see the firmware upgrade feature is fully integrated with the provisioning mechanisms such that if the capabilities of the mobile device 207 are increased, the MDM platform 209 provisions any new services that are added. In representative embodiments of the present invention, the firmware upgrade feature may be fully integrated with remote handset configuration mechanisms enabling the mobile device management platform to conduct a firmware upgrade to add a capability and simultaneously provision the new capability).
Zhang and Logan are analogous art because they are from the same field of endeavor, software distribution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Zhang and Logan before him or her, to modify the system of Zhang to include the teachings of Logan, as a system for centrally managed solutions, and accordingly it would enhance the system of Zhang, which is focused on a video conference system, because that would provide Zhang with the ability to receive a versioning message for an update package as suggested by Logan (column 19, lines 12-14, column 18, last para.).      
Zang and Logan, in particular Zang doesn’t explicitly teach:
transmitting a command to a second device management server of a manufacturer of the device to enroll the device on the first device management server associated with the virtual meeting platform.
However, Augustinos teaches such use: (Fig. 1, see Network 108, Client Station 104, Expert station 106 Coordinated routing system 102, Audio/Video Manager 112), (p. 1, [0004], see the remote expert access system may then establish a phone call or a video conference between a source endpoint that initiated the phone call and an destination endpoint specifically identified by the client), (p. 5, [0046], see the audio/video interface 132 may be any device, process, or combination thereof that receives and transmits audio/video over the network 108. Examples of the audio/video interface 132 include a telephone, a VoIP soft phone, audio/video streaming program, an endpoint in a high-definition television-based system, such as TELEPRESENCE.TM., which is a registered trademark of Cisco Technologies. In one example, the audio/video interface 130 includes a speaker, a microphone, a display screen, and a video camera. In a second example, the audio/video interface 130 includes software that runs on a computer) and (p. 4, [0031], see the audio/video manager 112 may be any process, device, or any combination thereof that establishes audio/video connections between identified client stations and identified expert stations. In a first example, the audio/video manager 112 is included in the routing engine 110. In a second example, the routing engine 110 is in communication with the audio/video manager 112 in order to establish the audio/video connection between the client station 104 and the expert station 106. Examples of the audio/video manager 112 include, but are not limited to a teleconferencing server, Cisco TELEPRESENCE.TM. Manager server, which is a registered trademark of Cisco Technologies, an IP (Internet protocol) telephony call-processing system, Cisco Unified Communications Manager, or a conferencing bridge) (emphasis added). 
Zang, Logan and Augustinos are analogous art because they are from the same field of endeavor, software distribution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Zang, Logan and Augustinos before him or her, to modify the system of  Zang and Logan, in particular Zang to include the teachings of Augustinos, as a system for intelligent routing of video services, and accordingly it would enhance the system of Zang, which is focused on a video conference system, because that would provide Zang with the ability to connect to a server, as suggested by Augustinos (p. 5, [0046], p. 15, [0098]).

   In regards to claim 2, Zang teaches:
the assignment of the device to the account is based on the request (column 18, lines 25-38, see the video conference device may send a connection request to the access management service module 22 through the Internet 50. The connection request may include, but is not limited to, the user account, the unique identifier of the video conference device 10, the Media Access Control (MAC) address, the electronic certificate of the video conference device 10 and the like. The access management service module 22 may perform user authentication and device authentication on the connection request to ensure the authenticity of the account and the device. On the basis of this, the video conference device 10 and the cloud service system 20 may establish an encrypted data security signaling channel through a communication protocol). 
Zang doesn’t explicitly teach:
receiving a request via a web portal.
However Logan teaches such use: (column 19, lines 12-14, see receiving a request for an update from the mobile device at a mobile device management platform), (column 9, lines 20-22, see assuming the “Device ID” is sent in the initial GET to the default bootstrap URL; the following call flow outlines the One Button “Automated IOTA” provisioning.1. The mobile device 207 establishes a data call and sends a HTTP GET Request to the pre provisioned activation URL in the mobile device 207. The BitFone MVP DM HTTP server 219 acts as a proxy), (column 20, lines 46-52, see the centralized device management server is configured to receive the request by receiving, from by the mobile device, using a client-initiated Firmware Over-the Air (FOTA) URL, device specific information comprising an Electronic Serial Number (ESN) or a mobile equipment identifier (MEID) of the mobile device), and (column 20, lines 46-55, see the centralized device management server is configured to determine the availability of the update package by looking up device capability based on an Electronic Serial Number (ESN) or mobile equipment identifier (MEID); and wherein the centralized device management server is further configured to determine the availability of the update package).  
 	Zhang and Logan are analogous art because they are from the same field of endeavor, software distribution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Zhang and Logan before him or her, to modify the system of Zhang to include the teachings of Logan, as a system for centrally managed solutions, and accordingly it would enhance the system of Zhang, which is focused on a video conference system, because that would provide Zhang with the ability to receive a versioning message for an update package as suggested by Logan (column 19, lines 12-14, column 18, last para.).      

   In regards to claim 6, Zang and Logan, in particular Zang doesn’t explicitly teach:
the second device management server is a telephony server.
However, Augustinos teaches such use: (Fig. 1, see Network 108, Client Station 104, Expert station 106 Coordinated routing system 102, Audio/Video Manager 112), (p. 1, [0004], see the remote expert access system may then establish a phone call or a video conference between a source endpoint that initiated the phone call and an destination endpoint specifically identified by the client), (p. 5, [0046], see the audio/video interface 132 may be any device, process, or combination thereof that receives and transmits audio/video over the network 108. Examples of the audio/video interface 132 include a telephone, a VoIP soft phone, audio/video streaming program, an endpoint in a high-definition television-based system, such as TELEPRESENCE.TM., which is a registered trademark of Cisco Technologies. In one example, the audio/video interface 130 includes a speaker, a microphone, a display screen, and a video camera. In a second example, the audio/video interface 130 includes software that runs on a computer) and (p. 4, [0031], see the audio/video manager 112 may be any process, device, or any combination thereof that establishes audio/video connections between identified client stations and identified expert stations. In a first example, the audio/video manager 112 is included in the routing engine 110. In a second example, the routing engine 110 is in communication with the audio/video manager 112 in order to establish the audio/video connection between the client station 104 and the expert station 106. Examples of the audio/video manager 112 include, but are not limited to a teleconferencing server, Cisco TELEPRESENCE.TM. Manager server, which is a registered trademark of Cisco Technologies, an IP (Internet protocol) telephony call-processing system, Cisco Unified Communications Manager, or a conferencing bridge) (emphasis added). 
Zang, Logan and Augustinos are analogous art because they are from the same field of endeavor, software distribution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Zang, Logan and Augustinos before him or her, to modify the system of  Zang and Logan, in particular Zang to include the teachings of Augustinos, as a system for intelligent routing of video services, and accordingly it would enhance the system of Zang, which is focused on a video conference system, because that would provide Zang with the ability to connect to a server, as suggested by Augustinos (p. 5, [0046], p. 15, [0098]).

   In regards to claim 7, Zang teaches:
the command includes a unique identification (ID) of the device (column 18,  line 62- column 19, line8, see the user may control a designated video conference device 10 to initiate a video conference by means of the video conference management function of the software application or the voice control, that is, the electronic device 30 may send a video conference initiation instruction to the video conference device 10, in which the video conference initiation instruction may include at least the name of the registered account of the another conference device 60 and the unique identifier of the video conference device 10). 

   In regards to claim 8, Zang teaches:
the unique ID includes at least one of a device serial number or a medium access control (MAC) address of the device (column 18,  lines 27-31, see the connection request may include, but is not limited to, the user account, the unique identifier of the video conference device 10, the Media Access Control (MAC) address, the electronic certificate of the video conference device 10 and the like). 

   In regards to claim 9, Zang teaches:
the command includes at least one of a certificate, account information, a device type, or a command type (column 18,  lines 27-31, see the connection request may include, but is not limited to, the user account, the unique identifier of the video conference device 10, the Media Access Control (MAC) address, the electronic certificate of the video conference device 10 and the like). 

   In regards to claim 10, Zang doesn’t explicitly teach:
the message includes at least one of a device model number, a device serial number, a device medium access control (MAC) address, a firmware version, an application version, or a message type.
However Logan teaches such use: (column 20, lines 46-52, see the centralized device management server is configured to receive the request by receiving, from by the mobile device, using a client-initiated Firmware Over-the Air (FOTA) URL, device specific information comprising an Electronic Serial Number (ESN) or a mobile equipment identifier (MEID) of the mobile device).
Zhang and Logan are analogous art because they are from the same field of endeavor, software distribution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Zhang and Logan before him or her, to modify the system of Zhang to include the teachings of Logan, as a system for centrally managed solutions, and accordingly it would enhance the system of Zhang, which is focused on a video conference system, because that would provide Zhang with the ability to receive a versioning message for an update package as suggested by Logan (column 19, lines 12-14, column 18, last para.).      

   In regards to claim 11, Zang teaches:
A device management server comprising: a device management provisioning tool executing on a processor associated with a virtual meeting platform, the device management provisioning tool configured  to perform a process to configure a device to operate on the virtual meeting platform, the device management provisioning tool configured to  (Fig. 11, Cloud service system, 20, Access management service module 22, internet 50, video conference device 10, electronic device 30) and (column 16, lines 45-52, see after the registration is successful, the user may log in to the software application so as to: configure the video conference device 10; check the status of the video conference device 10, such as the software and hardware version, the system configuration and the battery level; update the firmware of the video conference device 10; start a video conference; and start the screen sharing; view conference records; replay the stored conference videos or the like) (emphasis added).
assign the device to an account associated with the virtual meeting platform column 18, lines 25-38, see the video conference device may send a connection request to the access management service module 22 through the Internet 50. The connection request may include, but is not limited to, the user account, the unique identifier of the video conference device 10, the Media Access Control (MAC) address, the electronic certificate of the video conference device 10 and the like. The access management service module 22 may perform user authentication and device authentication on the connection request to ensure the authenticity of the account and the device. On the basis of this, the video conference device 10 and the cloud service system 20 may establish an encrypted data security signaling channel through a communication protocol).
receive a message from the device (column 18,  lines 27-31, see the connection request may include, but is not limited to, the user account, the unique identifier of the video conference device 10, the Media Access Control (MAC) address, the electronic certificate of the video conference device 10 and the like). 
the device comprises firmware that is incompatible with the virtual meeting platform and requires a firmware upgrade; build an application package, based on the message, to configure the device to operate on the virtual meeting platform; (column 16, lines 45-52, see after the registration is successful, the user may log in to the software application so as to: configure the video conference device 10; check the status of the video conference device 10, such as the software and hardware version, the system configuration and the battery level; update the firmware of the video conference device 10; start a video conference; and start the screen sharing; view conference records; replay the stored conference videos or the like) (emphasis added).
Zang doesn’t explicitly teach:
determine, based on the message.
However Logan teaches such use: (column 19, lines 12-14, see receiving a request for an update from the mobile device at a mobile device management platform), (column 20, lines 46-52, see the centralized device management server is configured to receive the request by receiving, from by the mobile device, using a client-initiated Firmware Over-the Air (FOTA) URL, device specific information comprising an Electronic Serial Number (ESN) or a mobile equipment identifier (MEID) of the mobile device), and (column 20, lines 46-55, see the centralized device management server is configured to determine the availability of the update package by looking up device capability based on an Electronic Serial Number (ESN) or mobile equipment identifier (MEID); and wherein the centralized device management server is further configured to determine the availability of the update package).  
transmit the application package to the device to perform the firmware upgrade.
However Logan teaches such use: (column 5, lines 15-19, see the MDM solution 219 in the network 205 provides a centrally managed solution for all device management activities. The MDM incorporates an automatically populated set of device and subscriber registries. This provides for configuration and firmware upgrade without manual intervention) and (column 7, lines 30-38, see the firmware upgrade feature is fully integrated with the provisioning mechanisms such that if the capabilities of the mobile device 207 are increased, the MDM platform 209 provisions any new services that are added. In representative embodiments of the present invention, the firmware upgrade feature may be fully integrated with remote handset configuration mechanisms enabling the mobile device management platform to conduct a firmware upgrade to add a capability and simultaneously provision the new capability).
Zhang and Logan are analogous art because they are from the same field of endeavor, software distribution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Zhang and Logan before him or her, to modify the system of Zhang to include the teachings of Logan, as a system for centrally managed solutions, and accordingly it would enhance the system of Zhang, which is focused on a video conference system, because that would provide Zhang with the ability to receive a versioning message for an update package as suggested by Logan (column 19, lines 12-14, column 18, last para.).      
Zang and Logan, in particular Zang doesn’t explicitly teach:
transmitting a command to a second device management server of a manufacturer of the device to enroll the device on the first device management server associated with the virtual meeting platform.
However, Augustinos teaches such use: (Fig. 1, see Network 108, Client Station 104, Expert station 106 Coordinated routing system 102, Audio/Video Manager 112), (p. 1, [0004], see the remote expert access system may then establish a phone call or a video conference between a source endpoint that initiated the phone call and an destination endpoint specifically identified by the client), (p. 5, [0046], see the audio/video interface 132 may be any device, process, or combination thereof that receives and transmits audio/video over the network 108. Examples of the audio/video interface 132 include a telephone, a VoIP soft phone, audio/video streaming program, an endpoint in a high-definition television-based system, such as TELEPRESENCE.TM., which is a registered trademark of Cisco Technologies. In one example, the audio/video interface 130 includes a speaker, a microphone, a display screen, and a video camera. In a second example, the audio/video interface 130 includes software that runs on a computer) and (p. 4, [0031], see the audio/video manager 112 may be any process, device, or any combination thereof that establishes audio/video connections between identified client stations and identified expert stations. In a first example, the audio/video manager 112 is included in the routing engine 110. In a second example, the routing engine 110 is in communication with the audio/video manager 112 in order to establish the audio/video connection between the client station 104 and the expert station 106. Examples of the audio/video manager 112 include, but are not limited to a teleconferencing server, Cisco TELEPRESENCE.TM. Manager server, which is a registered trademark of Cisco Technologies, an IP (Internet protocol) telephony call-processing system, Cisco Unified Communications Manager, or a conferencing bridge) (emphasis added). 
Zang, Logan and Augustinos are analogous art because they are from the same field of endeavor, software distribution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Zang, Logan and Augustinos before him or her, to modify the system of  Zang and Logan, in particular Zang to include the teachings of Augustinos, as a system for intelligent routing of video services, and accordingly it would enhance the system of Zang, which is focused on a video conference system, because that would provide Zang with the ability to connect to a server, as suggested by Augustinos (p. 5, [0046], p. 15, [0098]).

   In regards to claim 12, Zang teaches:
the assignment of the device to the account is based on the request (column 18, lines 25-38, see the video conference device may send a connection request to the access management service module 22 through the Internet 50. The connection request may include, but is not limited to, the user account, the unique identifier of the video conference device 10, the Media Access Control (MAC) address, the electronic certificate of the video conference device 10 and the like. The access management service module 22 may perform user authentication and device authentication on the connection request to ensure the authenticity of the account and the device. On the basis of this, the video conference device 10 and the cloud service system 20 may establish an encrypted data security signaling channel through a communication protocol). 
Zang doesn’t explicitly teach:
a front end configured to receive a request via a web portal.
However Logan teaches such use: (column 19, lines 12-14, see receiving a request for an update from the mobile device at a mobile device management platform) and (column 9, lines 20-22, see assuming the “Device ID” is sent in the initial GET to the default bootstrap URL; the following call flow outlines the One Button “Automated IOTA” provisioning.1. The mobile device 207 establishes a data call and sends a HTTP GET Request to the pre provisioned activation URL in the mobile device 207. The BitFone MVP DM HTTP server 219 acts as a proxy), (column 20, lines 46-52, see the centralized device management server is configured to receive the request by receiving, from by the mobile device, using a client-initiated Firmware Over-the Air (FOTA) URL, device specific information comprising an Electronic Serial Number (ESN) or a mobile equipment identifier (MEID) of the mobile device), and (column 20, lines 46-55, see the centralized device management server is configured to determine the availability of the update package by looking up device capability based on an Electronic Serial Number (ESN) or mobile equipment identifier (MEID); and wherein the centralized device management server is further configured to determine the availability of the update package).  
Zhang and Logan are analogous art because they are from the same field of endeavor, software distribution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Zhang and Logan before him or her, to modify the system of Zhang to include the teachings of Logan, as a system for centrally managed solutions, and accordingly it would enhance the system of Zhang, which is focused on a video conference system, because that would provide Zhang with the ability to receive a versioning message for an update package as suggested by Logan (column 19, lines 12-14, column 18, last para.).      

   In regards to claim 14, Zang teaches:
the command includes a unique identification (ID) of the device (column 18,  line 62- column 19, line8, see the user may control a designated video conference device 10 to initiate a video conference by means of the video conference management function of the software application or the voice control, that is, the electronic device 30 may send a video conference initiation instruction to the video conference device 10, in which the video conference initiation instruction may include at least the name of the registered account of the another conference device 60 and the unique identifier of the video conference device 10). 

   In regards to claim 15, Zang teaches:
the unique ID includes at least one of a device serial number or a medium access control (MAC) address of the device (column 18,  lines 27-31, see the connection request may include, but is not limited to, the user account, the unique identifier of the video conference device 10, the Media Access Control (MAC) address, the electronic certificate of the video conference device 10 and the like). 

   In regards to claim 16, Zang teaches:
the command includes at least one of a certificate, account information, a device type, or a command type (column 18,  lines 27-31, see the connection request may include, but is not limited to, the user account, the unique identifier of the video conference device 10, the Media Access Control (MAC) address, the electronic certificate of the video conference device 10 and the like). 

   In regards to claim 17, Zang doesn’t explicitly teach:
the message includes at least one of a device model number, a device serial number, a device medium access control (MAC) address, a firmware version, an application version, or a message type.
However Logan teaches such use: (column 20, lines 46-52, see the centralized device management server is configured to receive the request by receiving, from by the mobile device, using a client-initiated Firmware Over-the Air (FOTA) URL, device specific information comprising an Electronic Serial Number (ESN) or a mobile equipment identifier (MEID) of the mobile device).
Zhang and Logan are analogous art because they are from the same field of endeavor, software distribution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Zhang and Logan before him or her, to modify the system of Zhang to include the teachings of Logan, as a system for centrally managed solutions, and accordingly it would enhance the system of Zhang, which is focused on a video conference system, because that would provide Zhang with the ability to receive a versioning message for an update package as suggested by Logan (column 19, lines 12-14, column 18, last para.).      

   In regards to claim 19, Zang doesn’t explicitly teach:
performing a two-way transport layer security (TLS) authentication with the device.
However Logan teaches such use: (Fig. 5, Call management platform, Device, Initiate OTASP Session, Send SMS, Initiate IOTA Session, REgurn IS Binary message, IOTA Parameter Provisioning) and (column 6, lines 54-62, see the OMA DM 213 and the OMA CP 215 components handle the OMA Device Management implementation and is used to connect to the handset in a secure and reliable way. This is implemented compliant to OMA v1.1.2 (or higher) protocol and all options are implemented. The OMA CP component 215 handles client provisioning on the mobile device 207 according to the OMA Client Provisioning standards and is used to provision such elements as the BREW universal resource locator (URL)).
Zhang and Logan are analogous art because they are from the same field of endeavor, software distribution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Zhang and Logan before him or her, to modify the system of Zhang to include the teachings of Logan, as a system for centrally managed solutions, and accordingly it would enhance the system of Zhang, which is focused on a video conference system, because that would provide Zhang with the ability to receive a versioning message for an update package as suggested by Logan (column 19, lines 12-14, column 18, last para.).      

   In regards to claim 20, Zang doesn’t explicitly teach:
the application package is built based on one or more of a device model number, a device serial number, or a firmware version.
However Logan teaches such use: (column 20, lines 46-52, see the centralized device management server is configured to receive the request by receiving, from by the mobile device, using a client-initiated Firmware Over-the Air (FOTA) URL, device specific information comprising an Electronic Serial Number (ESN) or a mobile equipment identifier (MEID) of the mobile device).
Zhang and Logan are analogous art because they are from the same field of endeavor, software distribution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Zhang and Logan before him or her, to modify the system of Zhang to include the teachings of Logan, as a system for centrally managed solutions, and accordingly it would enhance the system of Zhang, which is focused on a video conference system, because that would provide Zhang with the ability to receive a versioning message for an update package as suggested by Logan (column 19, lines 12-14, column 18, last para.).  

   In regards to claim 21, Zang teaches:
A non-transitory computer-readable medium comprising stored instructions that, when executed by a processor of a first device management server associated with a virtual meeting platform, cause the processor to perform a process to configure a device to operate on the virtual meeting platform, wherein performing the automated process comprises: (Fig. 11, Cloud service system, 20, Access management service module 22, internet 50, video conference device 10, electronic device 30) and (column 16, lines 45-52, see after the registration is successful, the user may log in to the software application so as to: configure the video conference device 10; check the status of the video conference device 10, such as the software and hardware version, the system configuration and the battery level; update the firmware of the video conference device 10; start a video conference; and start the screen sharing; view conference records; replay the stored conference videos or the like) (emphasis added).
assigning the device to an account associated with the virtual meeting platform column 18, lines 25-38, see the video conference device may send a connection request to the access management service module 22 through the Internet 50. The connection request may include, but is not limited to, the user account, the unique identifier of the video conference device 10, the Media Access Control (MAC) address, the electronic certificate of the video conference device 10 and the like. The access management service module 22 may perform user authentication and device authentication on the connection request to ensure the authenticity of the account and the device. On the basis of this, the video conference device 10 and the cloud service system 20 may establish an encrypted data security signaling channel through a communication protocol).
receiving a message from the device (column 18,  lines 27-31, see the connection request may include, but is not limited to, the user account, the unique identifier of the video conference device 10, the Media Access Control (MAC) address, the electronic certificate of the video conference device 10 and the like). 
the device comprises firmware that is incompatible with the virtual meeting platform and requires a firmware upgrade; building an application package, based on the message, to configure the device to operate on the virtual meeting platform (column 16, lines 45-52, see after the registration is successful, the user may log in to the software application so as to: configure the video conference device 10; check the status of the video conference device 10, such as the software and hardware version, the system configuration and the battery level; update the firmware of the video conference device 10; start a video conference; and start the screen sharing; view conference records; replay the stored conference videos or the like) (emphasis added).
Zang doesn’t explicitly teach:
determining, based on the message.
However Logan teaches such use: (column 19, lines 12-14, see receiving a request for an update from the mobile device at a mobile device management platform), (column 20, lines 46-52, see the centralized device management server is configured to receive the request by receiving, from by the mobile device, using a client-initiated Firmware Over-the Air (FOTA) URL, device specific information comprising an Electronic Serial Number (ESN) or a mobile equipment identifier (MEID) of the mobile device), and (column 20, lines 46-55, see the centralized device management server is configured to determine the availability of the update package by looking up device capability based on an Electronic Serial Number (ESN) or mobile equipment identifier (MEID); and wherein the centralized device management server is further configured to determine the availability of the update package).  
transmitting the application package to the device to perform the firmware upgrade.
However Logan teaches such use: (column 5, lines 15-19, see the MDM solution 219 in the network 205 provides a centrally managed solution for all device management activities. The MDM incorporates an automatically populated set of device and subscriber registries. This provides for configuration and firmware upgrade without manual intervention) and (column 7, lines 30-38, see the firmware upgrade feature is fully integrated with the provisioning mechanisms such that if the capabilities of the mobile device 207 are increased, the MDM platform 209 provisions any new services that are added. In representative embodiments of the present invention, the firmware upgrade feature may be fully integrated with remote handset configuration mechanisms enabling the mobile device management platform to conduct a firmware upgrade to add a capability and simultaneously provision the new capability).
Zhang and Logan are analogous art because they are from the same field of endeavor, software distribution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Zhang and Logan before him or her, to modify the system of Zhang to include the teachings of Logan, as a system for centrally managed solutions, and accordingly it would enhance the system of Zhang, which is focused on a video conference system, because that would provide Zhang with the ability to receive a versioning message for an update package as suggested by Logan (column 19, lines 12-14, column 18, last para.).      
Zang and Logan, in particular Zang doesn’t explicitly teach:
transmitting a command to a second device management server of a manufacturer of the device to enroll the device on the first device management server associated with the virtual meeting platform.
However, Augustinos teaches such use: (Fig. 1, see Network 108, Client Station 104, Expert station 106 Coordinated routing system 102, Audio/Video Manager 112), (p. 1, [0004], see the remote expert access system may then establish a phone call or a video conference between a source endpoint that initiated the phone call and an destination endpoint specifically identified by the client), (p. 5, [0046], see the audio/video interface 132 may be any device, process, or combination thereof that receives and transmits audio/video over the network 108. Examples of the audio/video interface 132 include a telephone, a VoIP soft phone, audio/video streaming program, an endpoint in a high-definition television-based system, such as TELEPRESENCE.TM., which is a registered trademark of Cisco Technologies. In one example, the audio/video interface 130 includes a speaker, a microphone, a display screen, and a video camera. In a second example, the audio/video interface 130 includes software that runs on a computer) and (p. 4, [0031], see the audio/video manager 112 may be any process, device, or any combination thereof that establishes audio/video connections between identified client stations and identified expert stations. In a first example, the audio/video manager 112 is included in the routing engine 110. In a second example, the routing engine 110 is in communication with the audio/video manager 112 in order to establish the audio/video connection between the client station 104 and the expert station 106. Examples of the audio/video manager 112 include, but are not limited to a teleconferencing server, Cisco TELEPRESENCE.TM. Manager server, which is a registered trademark of Cisco Technologies, an IP (Internet protocol) telephony call-processing system, Cisco Unified Communications Manager, or a conferencing bridge) (emphasis added). 
Zang, Logan and Augustinos are analogous art because they are from the same field of endeavor, software distribution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Zang, Logan and Augustinos before him or her, to modify the system of  Zang and Logan, in particular Zang to include the teachings of Augustinos, as a system for intelligent routing of video services, and accordingly it would enhance the system of Zang, which is focused on a video conference system, because that would provide Zang with the ability to connect to a server, as suggested by Augustinos (p. 5, [0046], p. 15, [0098]).

8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zang in view of Logan in view of Augustinos in view of Mazard et al.,  US 2015/0350424 (hereinafter Mazard). 
   In regards to claims 1 and 2, the rejections above are incorporated accordingly.
   In regards to claim 3, Zang, Logan and Augustinos, in particular Zang doesn’t explicitly teach:
the request includes an instruction to add or import a desk phone.
However, Mazard teaches such use: (p. 4, [0062], see step 44: Then the communication server CS sends another SIP message INVITE to the professional desk phone user agent PLUA, to call the professional desk phone DSKP2.  This call is automatically accepted by the professional desk phone user agent PLUA.  Step 45: The professional desk phone user agent PLUA answers the communication server CS by sending a SIP message 200 OK.  Step 46: Then the communication server CS sends a SIP message 200 OK to the private cell phone user agent PEUA2 in order to indicate that a SIP communication CALL has been set up between the user agent PLUA and PEUA2.  Step 47: When it receives this message 200 OK, the desk phone user agent PEUA2 sends a SIP message INVITE to the user agent PEUA3 of the private cellular phone PECP2.  This message requests an audio connection between the user agent PEUA2 of the private cell phone PECP2 and the user agent PEUA2 of the professional desk phone DSKP2).
Zang, Logan, Augustinos and Mazard are analogous art because they are from the same field of endeavor, software distribution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Zang, Logan, Augustinos and Mazard before him or her, to modify the system of Zang, Logan and Augustinos, in particular Zang, to include the teachings of Mazard, as a system for an enterprise phone setup service, and accordingly it would enhance the system of Zang, which is focused on a video conference system, because that would provide Logan with the ability to enable a phone as suggested by Mazard (p. 4, [0062], p. 1, [0019]).      
9.	Claims 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zang in view of Logan in view of Augustinos in view of Ojha et al.,  US 2020/0213360 (hereinafter Ojha). 
In regards to claims 1, 11 and 21, the rejections above are incorporated respectively.
   In regards to claim 4, Zang teaches:
performing a two-way transport layer security (column 18, lines 7-18, see the access management service module 22 may be mainly configured for the access and management of the video conference device 10, including but not limited to establishing a secure signaling channel between the cloud service system 20 and the video conference device 10, verifying the authenticity and legality of the video conference device 10, sending to the video conference device 10 commands coming from the software application, assisting the video conference device 10 in upgrading the firmware, or the like. Further, the access management service module 22 may be configured to authenticate a connection request sent from the video conference device 10, establish a secure signaling channel between the cloud service system 20 and the video conference device 10) and (column 18, lines 35-39, see the video conference device 10 and the cloud service system 20 may establish an encrypted data security signaling channel through a communication protocol, which communication protocol may be a standard-based secure communication protocol, such as Transport Layer Security (TLS)/Secure Sockets Layer (SSL), or may also be a user-defined secure communication protocol).  
Zang, Logan and Augustinos, in particular Zang doesn’t explicitly teach:
establishing a connection between the device and the virtual meeting platform based on the firmware upgrade.
However, Ojha teaches such use: (p. 13, [0142], see at 1450 in some examples, the managed device 110, operating in coordination with the server 120, upgrades any out-of-date firmware and/or software on the selected IoT devices) and (p. 11, [0116], see if the user 102 confirms, the IoT orchestrator 1240 connects the speakers 1140-3 and 1140-4, smart TV 1140-5, and webcam 1140-6 to the managed device 110 and enables their use during the online meeting.  When the meeting starts, the user 102 can benefit from the video and audio quality of the IoT speakers and IoT TV, and other participants in the meeting can benefit from the quality of the IoT webcam).
Zang, Logan, Augustinos and Ojha are analogous art because they are from the same field of endeavor, software distribution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Zang, Logan, Augustinos and Ojha before him or her, to modify the system of Zang, Logan and Augustinos, in particular Zang to include the teachings of Ojha, as a system for  controlling IOT devices, and accordingly it would enhance the system of Zang, which is focused on a video conference system, because that would provide Zang with the ability to connect to an online meeting, as suggested by Ojha (p. 13, [0142], p. 15, [0177]).      
   In regards to claim 13, Zang teaches:
the device management provisioning tool is further configured to: perform a two-way transport layer security (TLS) authentication with the device (column 18, lines 7-18, see the access management service module 22 may be mainly configured for the access and management of the video conference device 10, including but not limited to establishing a secure signaling channel between the cloud service system 20 and the video conference device 10, verifying the authenticity and legality of the video conference device 10, sending to the video conference device 10 commands coming from the software application, assisting the video conference device 10 in upgrading the firmware, or the like. Further, the access management service module 22 may be configured to authenticate a connection request sent from the video conference device 10, establish a secure signaling channel between the cloud service system 20 and the video conference device 10) and (column 18, lines 35-39, see the video conference device 10 and the cloud service system 20 may establish an encrypted data security signaling channel through a communication protocol, which communication protocol may be a standard-based secure communication protocol, such as Transport Layer Security (TLS)/Secure Sockets Layer (SSL), or may also be a user-defined secure communication protocol).  
 Zang, Logan and Augustinos, in particular Zang doesn’t explicitly teach:
establish a connection between the device and the virtual meeting platform based on the firmware upgrade. 
However, Ojha teaches such use: (p. 13, [0142], see at 1450 in some examples, the managed device 110, operating in coordination with the server 120, upgrades any out-of-date firmware and/or software on the selected IoT devices) and (p. 11, [0116], see if the user 102 confirms, the IoT orchestrator 1240 connects the speakers 1140-3 and 1140-4, smart TV 1140-5, and webcam 1140-6 to the managed device 110 and enables their use during the online meeting.  When the meeting starts, the user 102 can benefit from the video and audio quality of the IoT speakers and IoT TV, and other participants in the meeting can benefit from the quality of the IoT webcam).
Zang, Logan, Augustinos and Ojha are analogous art because they are from the same field of endeavor, software distribution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Zang, Logan, Augustinos and Ojha before him or her, to modify the system of Zang, Logan and Augustinos, in particular Zang to include the teachings of Ojha, as a system for  controlling IOT devices, and accordingly it would enhance the system of Zang, which is focused on a video conference system, because that would provide Zang with the ability to connect to an online meeting, as suggested by Ojha (p. 13, [0142], p. 15, [0177]).      
10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zang in view of Logan in view of Augustinos in view of Morton, US 2010/0325622.
In regards to claim 1, the rejections above are incorporated respectively.
   In regards to claim 5, Zang, Logan and Augustinos, in particular Zang doesn’t explicitly teach:
the firmware upgrade configures the device to connect to the device management server.
However, Morton teaches such use: (p. 1, [0008], see a method of updating software in a remote device, where the software stored on the device is partitioned into a boot partition, a core firmware partition, and an auxiliary software partition. During a software update, the auxiliary software partition is initially overwritten by the updated version of the core firmware. In a next step, the device is rebooted with the new core firmware, and the updated auxiliary software is downloaded and written on top of the old core firmware… the above prior art process depends on its ability to re-connect to the host from which the software update is downloaded after the reboot or at least after a power loss or other interruption of the update process so as to download the auxiliary software). 
Zang, Logan, Augustinos and Morton are analogous art because they are from the same field of endeavor, software distribution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Zang, Logan, Augustinos and Morton before him or her, to modify the system of  Zang, Logan and Augustinos, in particular Zang to include the teachings of Morton, as a system for updating firmware of an electronic device, and accordingly it would enhance the system of Zang, which is focused on a video conference system, because that would provide Zang with the ability to connect to a server, as suggested by Morton (p. 1, [0008], p. 8, [0091]).
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Welingkar et al., 		8583602 

Knowles et al., 		8122174

12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193